NEBEKER, Associate Judge
(concurring) :
While I concur in the court’s opinion and judgment, I feel that additional comment is warranted in view of the demeanor of the trial court as reflected in the record. I intend no criticism of the opinion of the court, but simply hope my expressed views will discourage such conduct in the future and thus bring about a real improvement under our new District of Columbia court system.1
No doubt the regular exposure to trial of cases can take its toll on a trial judge’s capacity for tolerance, objectivity, and judicious behavior. Fortunately, the vast majority of the trial court judges are masters of these traits. They realize that our judicial system, in large part, is no better than its public image. They also realize that the system is publicly judged by lawyers, litigants, witnesses, jurors and spectators, some with frequent but most having infrequent contact with it. They rightly cannot understand why some in such high places should indulge in public outbursts or interludes of ridicule and self-expression. It is unfortunately true that such relatively infrequent instances tend to damage the judicial system in greater degree than the many unsung good works tend to enhance it.
Of course, such conduct must first be controlled from within the person. This requires objective self-analysis along with self-evaluation of intellectual and emotional 'makeup when subject to trial court milieu. When one indulges in the kind of dialogue which, as here, results in calling lawyers “butchers”, and mocking a defendant at sentencing by taking a vote among courtroom spectators on whether they believe he is telling the truth, it is time for some serious reflection on past conduct and positive effort at self-control.
It is apparent that the matter does not end where it begins — at the inner thoughts of the individual. Nor, m my opinion, need this court’s review, in this type of case, end with a determination whether the judgment appealed from is fatally infected by the challenged conduct. Such repeated conduct cannot, under our new court system, be left to case-by-case correction when it becomes apparent that method has proven ineffective to prevent such conduct from demeaning the integrity of the whole system.

. Act of July 29, 1970, Pub.L. No. 91-358, 84 Stat. 473.